Title: To George Washington from William Heath, 12 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Jany 12th 1781
                        
                        The enclosed is paragraph of a letter from Mr Foot, receiver of Cattle at Fish Kill, to Mr Watrous
                            Superintendant of Cattle at this place; the contents of which are very alarming.
                        Instead of haveing large Quantities of beef salted in bulk at this place, the Connecticutt, & New
                            Hampshire Hutts, as was intended, or pretended; about 200 head of small Cattle only have been salted here, & none
                            on the other side of the river—no beef Cattle being on hand, the Commissary has been obliged to issue from the Store—not
                            more than one or two days allowance remains of what has been salted in bulk; by the enclosed no Cattle are expected; what
                            are we to do? all the salted meat in the reserves is but a very small Quantity, & will in a few days be
                            dissipated, if broken in upon. I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Fish Kill 11th Jany 1781
                            
                            Yours of this date Just came to hand Am sorry to Inform you that I have no Expectation of having it in my
                                Power to furnish you with many more Cattle this Winter—I recd Fifty-six Cattle from Massachusetts the day before
                                yesterday which I Delivered the Commissaries on this side the River.
                            The Drover Inform’d me that those were the last that would be sent from that state if that be true the
                                Army will soon be in a worse situation than at Present, as the chief dependance for Beef was first upon that State, Mr
                                Phelps the State Agent wrote me sometime since that he would send on Two Hundred and Fifty Weekly, exclusive of those
                                that were Intended for Barreling, but has fell vastly short of his Promise.
                            The above is an extract of a Letter from Eben. Foot Receiver of Cattle at Fish Kill, to Danl Watrous Supt
                                Cattle West Point. 
                        
                        
                    